Name: 2006/75/EC: Council Decision of 30 January 2006 amending and extending Decision 2001/923/EC establishing an exchange, assistance and training programme for the protection of the euro against counterfeiting (the Pericles programme)
 Type: Decision
 Subject Matter: research and intellectual property;  monetary relations;  social affairs;  European construction;  management
 Date Published: 2006-02-08; 2006-09-29

 8.2.2006 EN Official Journal of the European Union L 36/40 COUNCIL DECISION of 30 January 2006 amending and extending Decision 2001/923/EC establishing an exchange, assistance and training programme for the protection of the euro against counterfeiting (the Pericles programme) (2006/75/EC) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular the third sentence of Article 123(4) thereof, Having regard to the proposal from the Commission, Having regard to the opinion of the European Parliament (1), Having regard to the opinion of the European Central Bank (2), Whereas: (1) In accordance with Article 13(3)(a) of Council Decision 2001/923/EC (3), the Commission is to send to the European Parliament and to the Council by 30 June 2005 a report, which shall be independent of the programme manager, evaluating the relevance, the efficiency and the effectiveness of the programme and a communication on whether this programme should be continued and adapted, accompanied by an appropriate proposal. (2) The evaluation report provided for in Article 13 of that Decision was issued on 30 November 2004. It concludes that the programme has been achieving its objectives and recommends that the programme be continued. (3) A financial reference amount, within the meaning of point 34 of the Interinstitutional Agreement of 6 May 1999 between the European Parliament, the Council and the Commission on budgetary discipline and improvement of the budgetary procedure (4) is included in the Decision for the entire duration of the programme, without thereby affecting the powers of the budgetary authority as they are defined by the Treaty. (4) The continuation of the programme reflects the need for continuing vigilance, training and technical assistance necessary to sustain the protection of the euro against counterfeiting. (5) The efficiency of the programme in protecting the euro could be enhanced if the technical support were enlarged also to provide, with the involvement of Europol, for financial support for cooperation in cross-border operations and it could benefit, in duly justified cases, from greater flexibility in the proportion of the costs the Community may bear and in the number of projects one Member State may present. (6) Decision 2001/923/EC should therefore be amended accordingly, HAS DECIDED AS FOLLOWS: Article 1 Amendments Decision 2001/923/EC is hereby amended as follows: 1. the last sentence of Article 1(2) shall be replaced by the following: It shall run from 1 January 2002 to 31 December 2006.; 2. the following point shall be added to Article 2(2): (e) an aim to publish the results achieved, as part of the exchange of information, experience and good practices.; 3. the following point shall be added to Article 3(3): (d) on a secondary basis financial support for cooperation in cross-border operations when such support is not available from other European institutions and bodies.; 4. the first subparagraph of Article 6 shall be replaced by the following: The financial reference amount for the implementation of the Community action programme for the period from 1 January 2002 to 31 December 2005 shall be EUR 4 million. The financial reference amount for the implementation of the Community action programme for the period from 1 January 2006 to 31 December 2006 shall be EUR 1 million.; 5. in Article 10(1), the introductory phrase shall be replaced by the following: The Community shall, in duly justified cases, bear up to 80 % of the cost of the operational support referred to in Article 3 by way of co-financing, in particular:; 6. in Article 11 70 % shall be replaced by 80 %; 7. Article 12 shall be amended as follows: (a) the second subparagraph of paragraph 1 shall be replaced by the following: Member States may present one or, exceptionally, two projects a year concerning the workshops, meetings and seminars referred to in the second subparagraph of Article 3(2). Projects in connection with placements, exchanges or assistance may also be presented.; (b) the following subparagraph shall be added to paragraph 1: In case more than one proposal are presented by one Member State, coordination is carried out by the national competent authority defined in Article 2(b) fourth indent of Regulation (EC) No 1338/2001.; (c) in paragraph 2, point (e) shall be replaced by the following: (e) the intrinsic quality of the project in terms of its conception, organisation, presentation, objectives and cost-effectiveness ratio; (d) the following point shall be added in paragraph 2: (h) compatibility with work being carried out or planned as part of EU action in the field of combating currency counterfeiting. Article 2 Applicability This Decision shall have effect in the participating Member States as defined in the first indent of Article 1 of Council Regulation (EC) No 974/98 of 3 May 1998 on the introduction of the euro (5). Article 3 Entry into force This Decision shall take effect on the day of its publication in the Official Journal of the European Union. It shall apply from 1 January 2006. Done at Brussels, 30 January 2006. For the Council The President U. PLASSNIK (1) Opinion delivered on 13 October 2005 following non-compulsory consultation (not yet published in the Official Journal). (2) OJ C 161, 1.7.2005, p. 11. (3) OJ L 339, 21.12.2001, p. 50. (4) OJ C 172, 18.6.1999, p. 1. (5) OJ L 139, 11.5.1998, p. 1. Regulation as last amended by Regulation (EC) No 2169/2005 (OJ L 346, 29.12.2005, p. 1).